In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from a dispositional order of the Family Court, Queens County (DePhillips, J.) dated June 5, 1990, which, after fact-finding and dispositional hearings, found that the appellant had sexually abused his daughter Kimberly R., and placed Kimberly R. with the New *532York City Commissioner of Social Services for a period of 12 months.
Ordered that the order is affirmed, without costs or disbursements.
The appellant’s attorney afforded him meaningful representation, thus satisfying the appellant’s statutory and constitutional rights (see, Family Ct Act § 262 [a] [i]; Matter of Erin G., 139 AD2d 737). His contention that the Family Court’s finding of sexual abuse was not supported by a preponderance of the evidence is without merit. The validating testimony of a child abuse expert constituted sufficient corroboration of the child’s out-of-court statement to support the determination of the Family Court (see, Matter of Nicole V., 71 NY2d 112; Matter of Latisha V., 175 AD2d 839; Matter of Linda K., 132 AD2d 149). Kunzeman, J. P., Sullivan, Fiber and Ritter, JJ., concur.